DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Applicant's preliminary amendment filed November 30th, 2018 have been entered. Claims 1-9 have been cancelled. Claims 10-24 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 10 and 21, the phrase “breathable such that a user is breathable when the breathable water-retentive layer is retaining water and covering on the mouth or the nose of the user” and the claimed variation thereof is indefinite. There is no way to ascertain any concrete boundaries/scope of this limitation, as all people have differing levels of breathing capacity. What may be breathable in this condition for the average adult may not be for an elderly person or an infant, which have known lower breathing capacities. This is also true when considering the level of water 
Claims 11-20 and 22-24 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-24 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claims 10 and 24, the phrase “a user is breathable” is seen as imparting the physical limitations of a human being onto the claim. A human being cannot be claimed as recited above.
Claims 11-20 and 22-24 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 10-11, 18, & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (WO 2005/104905 A1) (hereinafter “Itou”) in view of Cahisa Gallardo (ES 2424565 A1) (hereinafter “Cahisa”), and as evidenced by or optionally in view of Cordell (U.S. Patent No. 6,274,520 B1) (hereinafter “Cordell”).
Regarding claims 10-11, 18, & 20-22, Itou teaches a cushion for mattress [0035, 0048] comprising a base layer formed of randomly fused wires in a three-dimensional network [Fig. 3, 0014-0018] and comprising a fitted protective cover [0007, 0030, 0034-0035], which maintains good breathability/air-permeability, even for babies [0008, 0034-0035, 0038].
However, a protective cover comprising the layer structure as claimed is not taught.
Cahisa teaches a protective cover for mattresses/cushions, adapting use of identically layered fabrics in the garment/clothing textile sector, that does not lose breathability comprising an upper hydrophilic fabric layer that absorbs/retains/diffuses water [0018, 0027, 0039, 0051] and a lower water repellent fabric layer, which traps moisture/liquid in the interface between the two fabric layers [0020, 0026-0027], which evaporates due to air currents/flows through both fabrics [0027], wherein the fabrics are formed of different yarns by warp knitting [0043, 0051].
Cordell teaches a layered fabric sheet that is lightweight, washable, breathable, and waterproof, wherein it solves the problem of suffocation/smothering due to a wet, impermeable sheet/fabric (col. 1, lines 15-17; col. 2, lines 38-42; col. 3, lines 37-40).
It would have been obvious to one of ordinary skill in the art at the time of invention using a breathable protective cover to form one comprising a breathable water-retentive (fabric) layer and a breathable water repellent (fabric) layer, wherein it would inherently or obviously prevent the smothering of a person whose mouth/face was located thereon. One of ordinary skill in the art would .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Itou in view of Cahisa, and optionally Cordell, as applied to claim 10 above, further in view of Wuerstl (DE 4207278 A1) (hereinafter “Wuerstl”), Alletto (U.S. Patent No. 9,788,661 B1) (hereinafter “Alletto”), and Blakely (U.S. Pub. No. 2015/0218737 A1) (hereinafter “Blakely”).
Cahisa/Gallardo/(Cordell) teach a water-retentive porous/permeable (fabric/knit) layer that comprises at least some absorbent yarns, but does not teach a thickness or any dimensions on the holes formed therein.
Wuerstl teaches a cover for cushions that allows for natural air circulation [0005-0006, 0010] comprising at least a first/top layer comprising a water permeable fine fabric layer over a second/intermediate absorbent layer and a third breathable liquid impermeable layer [0005-0006], wherein the second layer is preferably thin for promoting evaporation having a thickness of approximately 0.3 to 0.6 mm [0006], but can also be made of cotton and/or viscose and comprising a thickness of 0.6 mm or stronger [0010].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to comprise an absorbent layer comprising hydrophilic/absorbent fibers like cotton and/or viscose and a comprising a thickness within or near the claimed range that would allow for both evaporation and strength.
Alletto teaches a bed sheet comprising a knitted fabric, wherein the fabric is knitted such that it comprises a plurality of inherent pores formed between adjacent yarns/strands (col. 6, lines 9-21) and 
Blakely teaches a breathable fabric comprising normal pores/gaps inherently formed between strands and engineered apertures forming an increased breathability in a size ratio of about 1:1.5 to 1:5, wherein the smaller pores may be breathable but waterproof and comprise a diameter of 0.0004 to 1000 microns and the larger engineered apertures comprise a diameter of 1 mm to 5 mm, wherein a certain number of apertures per square centimeter are desired, with an exemplary example being 10 (1000 per 100 sq. cm) [0041-0043].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form a (knitted) breathable fabric layer for bedsheets as having a plurality of ventilation ports (larger than naturally occurring pores between strands) at least overlapping the claimed range and having a diameter within the claimed range.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itou in view of Cahisa, and optionally Cordell, and further in view of Wuerstl, Alletto, and Blakely, as applied to claim 14 above, even further in view of Inada et al. (U.S. Pub. No. 2004/0059055 A1) (hereinafter “Inada”).
The references above teach an absorbent breathable fabric that can be formed of absorbent fibers such as cotton or viscose but do not teach chamois or polyvinyl alcohol.
Inada teaches highly absorbent polyvinyl alcohol fibers that can be used to form absorbent woven and knit fabrics [0041].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form a woven or knitted fabric from any available highly absorbent fiber.

Claims 16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Itou in view of Cahisa, and optionally Cordell, as applied to claim 10 above, further in view of Wuerstl (DE 4207278 A1) (hereinafter “Wuerstl”) or Moretz et al. (U.S. Patent No. 5,249,320) (hereinafter “Moretz”).
Regarding claims 16 and 24, Cahisa/Gallardo/(Cordell) do not teach a non-water-retentive, water permeable layer above the water-retentive/hydrophilic layer.
Wuerstl teaches a cover for cushions that allows for natural air circulation [0005-0006, 0010] comprising at least a first/top layer comprising a higher porosity water permeable non-absorbent fine fabric layer over a second/intermediate porous absorbent layer and a third breathable liquid impermeable layer [0005-0006].
Moretz teaches a moisture-managing yet breathable bedsheet comprising a top fabric layer that is formed of non-absorbent hydrophobic fibers and is in contact with the user/skin and into the hydrophilic/absorbent inner/intermediate fabric layer(s) trapped there by a bottom liquid impermeable/waterproof yet breathable fabric (col. 5, line 45 – col. 6, line 42), which enhances air flow among layers and the evaporation of the moisture/liquid from the inner fabric layer (col. 7, lines 5-10).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form a non-absorbent fabric layer over the water-absorbent/hydrophilic water-retentive layer in order to keep the surface contacting the completely dry and expedient fluid transfer into the interior and increase air circulation/flow [Wuerstl; 0005-0006, 0010 & Moretz; col. 7, lines 5-10].

Claims 17, 19, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Itou in view of Cahisa, and optionally Cordell, as applied to claims 10 & 21 above, further in view of Nishida (JP 63-050550 A) (hereinafter “Nishida”) and Yoshida (JP 2011-174190 A) (hereinafter “Yoshida”).
Regarding claims 14, 19, and 23, Cahisa/Gallardo/(Cordell) do not teach the removable protective cover comprising waterproof/water-repellent breathable (fabric) lower layer to be composed of hydrophobic yarns/threads and the water-retaining, hydrophilic upper layer to comprise hydrophobic yarns/threads and hydrophilic yarns and threads.
Nishida teaches a layered fabric that is water absorbent and water repellent, wherein the skin/user facing absorbent layer is formed of hydrophilic threads/yarns formed from fibers such as cotton, hemp, wool, viscose, and/or rayon [bottom of pg. 1 – top of pg. 2] and the opposing water repellent layer comprises hydrophobic threads/yarns formed from fibers such as polyester, polyamide, acrylic, and/or vinyl chloride [bottom of pg. 1].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art to find exemplary fibers for use (with or without treatment) as yarns/threads that would provide the layers of Gallardo with the inherent characteristics and properties desired.
Yoshida teaches a water absorbent and diffusive fabric [0009, 0016, 0018] comprising a plurality of yarns at least a portion of which are hydrophobic yarns formed of nylon, polyester, acrylic, or polylactic acid and at least a portion of which are hydrophilic yarns formed of cotton, rayon, lyocell, wool, hemp, bamboo, and the like [0015], which are alternately arranged in both warp and weft directions.
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form the absorbent layer as comprising both hydrophilic and hydrophobic threads, which increases water/liquid absorption and diffusion providing decreased stuffiness and stickiness [0009, 0016, 0018].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Takaoka (U.S. Pub. No. 2016/0174725 A1) teaches a breathable/air permeable cushion formed of a net-like three-dimensional entangled loops structure [0028] comprising an air-permeable cover covering at least a portion of the cushion surface and a liquid impermeable cover covering at least a portion of the cushion surface [0032-0033, 0185-0187]. Takaoka (U.S. Pub. No. 2018/0086623 A1) teaches an air-permeable cushion comprising a net-like three-dimensional entangled loops structure [0004], which is covered by a single or double layer removable cover comprising material designed for air-permeability or waterproof performance as desired [0031, 0051].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 1st, 2021